 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    TIMOTHY LUGER,                                           Case No. 2:17-cv-02839-GMN-GWF
 8                                           Plaintiff,
              v.                                                            ORDER
 9
      UNITED STATES OF AMERICA,
10
                                           Defendant.
11

12          This matter is before the Court on the Defendant United States of America’s Motion to
13   Extend Time for Dispositive Motion and Joint Pretrial Order (ECF No. 42), filed on July 12,
14   2019. Plaintiff filed his Response (ECF No. 44) on July 12, 2019 and Defendant filed its Reply
15   (ECF No. 45) on July 15, 2019.
16          This matter arises from allegations of negligence/medical malpractice for the care
17   received by Plaintiff at Loma Linda VAMC. See Complaint (ECF No. 1). On February 6, 2019,
18   the Court granted the parties’ stipulation to extend discovery deadlines. ECF No. 28. The
19   discovery cutoff deadline was extended until March 30, 2019 and the dispositive motion deadline
20   was extended until April 30, 2019. Defendant requests that the Court re-open and extend the
21   dispositive motion deadline to August 16, 2019 or, in the alternative, to extend the joint pretrial
22   order deadline to August 16, 2019. Defendant states that it failed to file its request for extension
23   because of the backup of work that occurred due to the government shutdown and the 33%
24   deficit in staffing at the U.S. Attorney’s Office. It argues that Plaintiff supplemented medical
25   record disclosures and that a dispositive motion would condense damage issues at trial. Plaintiff
26   argues that any further delay will prejudice Plaintiff.
27          A request made after the expiration of a deadline will not be granted unless the movant
28   demonstrates that the failure to file the motion before the deadline expired was the result of
                                                          1
 1   excusable neglect. Local Rules IA 6-1. In evaluating excusable neglect, the court considers the

 2   following factors: “(1) the danger of prejudice to the opposing party; (2) the length of the delay

 3   and its potential impact on the proceedings; (3) the reason for the delay; and (4) whether the

 4   movant acted in good faith.” Bateman v. U.S. Postal Service, 231 F.3d 1220, 23–24 (9th Cir.

 5   2000) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993)). The Court

 6   finds that Defendant has failed to demonstrate excusable neglect and the Court, therefore, denies

 7   its request to re-open and extend the dispositive motion deadline. The Court, however, grants

 8   Defendant’s request to extend the joint pretrial order deadline to August 16, 2019. Accordingly,

 9          IT IS HEREBY ORDERED that the Defendant United States of America’s Motion to

10   Extend Time for Dispositive Motion and Joint Pretrial Order (ECF No. 42) is granted, in part, and

11   denied, in part according to the provisions herein.

12          IT IS FURTHER ORDERED that the parties’ shall file their joint pretrial order no later

13   than August 16, 2019.

14          DATED this 18th day of July, 2019.

15

16
                                                  ______________________________________
17                                                GEORGE FOLEY, JR.
                                                  United States Magistrate Judge
18

19

20

21

22

23

24

25

26
27

28
                                                      2
